Title: To Thomas Jefferson from Philip Mazzei, [ca. June 1784]
From: Mazzei, Philip
To: Jefferson, Thomas



[ca. June 1784]

Your going to France without letters from me will seem very strange to many worthy persons who have shown great kindness to me that I have not procured for them your acquaintance after they had heard from me who your Excellency is and had expressed a very great desire to see you in France. Therefore I beg you as strongly as I can not to fail to call on those persons whom I shall name hereunder telling them that my trips in the south and west have kept me from seeing you and that your sudden unexpected departure did not allow me any more than the time to send you the names of those to whom I wish you to recall me to mind.
To the Duc de la Rochefoucauld I beg you to say that I have already made a mediocre collection of fossils and that I will send it to him at the earliest opportunity.
To Mr. Hennin, one of the two arms of the Comte de Vergennes you will say the same and make clear to him my true gratitude for the many kindnesses shown me and my esteem for the happy union in him of philosophy, virtue, and political knowledge.
To Mr. de Reyneval, the other arm of the Comte de Vergennes, that I shall soon send him the dissertation promised in my letter of 29 March which I enclosed to M. de la Luzerne.

To the Comte de Vergennes: I wish you might find the opportunity of letting him know that in America I am the same person as I was in France and that I have always considered him and G. Washington as the principal liberators of my new and dear fatherland.
To the excellent man and sublime writer Mr. de Marmontel convey the effusion of my truly friendly heart and ask him if he received my reply on the self-styled legislator Abbé de Mably which I sent him a few days before sailing. In his house you will find
The Abbé Morloix and Mr. de Florence both equally good friends of mine from whom you can obtain the address of
President Tächer my very great friend who at once will also become yours. He is a man of very great talent, most excellently cultivated, and the Abbé Morloix one of the first talents in France.
To the Duc de Luxembourg you will have the goodness to say that I received his letter on the very point of sailing and have already begun to gather the seeds which I shall send him just as soon as I shall have found the remainder and the season will permit the sending of the plants.
To the Duc de la Vauguyon in addition to expressions of respect and gratitude for the kindnesses shown me both by him and by the Duchesse, I wish you would ask him if my letter reached him from Tonneans on the subject of my stepson, of whom […] and he will perhaps still have friendship for Sir Js. Jay whom I should like to be informed that I have not forgotten him. He is the brother of Mr. John Jay who at my first and only visit, which he did not return (probably because he supposed me as obscure as he knew I was in need of money) bore himself toward me very coldly. When he later discovered that he had erred it was too late to return my call, a fact which he perhaps thought he could make me forget by showing himself almost nauseatingly attentive every time we met at the home of the Marquis de la Fayette, of Mr. Adams, and of Mr. Laurens, to which solicitude I constantly opposed a gentle or civil reserve.
To the Marquis de la Fayette: I should be very eager for you to ask him whether on his return from the country he received my letters from Lyons. He is sufficiently aware of the friendship and devotion which I have for him.
To Favi who is living at the Hotel de Mirabeau rue de Seine, a most worthy young man, a great friend of mine and agent of the Grand Duke of Tuscany, and among many other things you will  tell him that your departure has prevented me from giving to you, as I told him was my intention, a superb set of chess which he gave to me. I had the misfortune not to see General Chatellux.
I cannot write any longer. My hand is trembling too much and the post is about to leave. Keep for me your most esteemed friendship and believe me your true friend and most humble servant

Filippo Mazzei

